UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 18, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-195164-03 Central Index Key Number of issuing entity: 0001626941 Wells Fargo Commercial Mortgage Trust 2014-LC18 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-195164 Central Index Key Number of depositor: 0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 NCB, FSB (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001555501 Liberty Island Group I LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000729153 The Royal Bank of Scotland plc (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001617874 Walker & Dunlop Commercial Property Funding I WF, LLC (Exact name of sponsor as specified in its charter) Anthony J. Sfarra (212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3943116 38-3943117 38-3943118 38-7127849 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank,
